1                             UNITED STATES DISTRICT COURT
2                                    DISTRICT OF NEVADA
3     BRUCE BIRCH,                                        Case No. 3:20-cv-00485-RCJ-CLB
4                                            Plaintiff,                 ORDER
5           v.
6     ARMUNCCHI, et al.,
7                                      Defendants.
8
9    I.    DISCUSSION

10         On January 15, 2021, the Court took judicial notice of the suggestion of death filed

11   in Case No. 3:19-cv-00043-MMD-CLB at ECF No. 150 as to Plaintiff Bruce Birch (#61203)

12   and issued an order allowing a 90-day period from the date of that order for a motion for

13   substitution to be filed by any party or by the decedent’s successor or representative.

14   (ECF No. 14).

15         Pursuant to Federal Rule of Civil Procedure 25(a)(1), “[i]f a party dies and the claim

16   is not extinguished, the court may order substitution of the proper party. A motion for

17   substitution may be made by any party or by the decedent’s successor or representative.

18   If the motion is not made within 90 days after service of a statement noting the death, the

19   action by or against the decedent must be dismissed.” Fed. R. Civ. P. 25(a)(1).

20         The 90-day period has passed and there has been no motion for substitution. As

21   such, the Court dismisses the case.

22   II.   CONCLUSION

23         For the foregoing reasons, IT IS ORDERED that the Court dismisses this case

24   pursuant to Fed. R. Civ. P. 25(a)(1).

25         ///

26         ///

27         ///

28         ///
1          IT IS FURTHER ORDERED that the Clerk of the Court will close the case and
2    enter judgment accordingly.
3          DATED THIS 28th
                      ____ day of April 2021.
4
                                                              _______         __
5                                        ROBERT C. JONES
                                         UNITED STATES DISTRICT JUDGE
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                           -2-
